Citation Nr: 0825530	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-26 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for viral meningitis 
and/or encephalitis.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease.  

3.  Entitlement to service connection for a chronic 
disability involving memory loss.  

4.  Entitlement to service connection for a chronic 
disability involving muscle weakness.  

5.  Entitlement to service connection for a back disability.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for asbestosis.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had service with the Alabama National Guard.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefit sought on appeal.  In 
September 2007, the Board remanded the claims for additional 
development.  


FINDING OF FACT

The veteran does not have viral meningitis, encephalitis, 
gastroesophageal reflux disease, a chronic disability 
involving memory loss, a chronic disability involving muscle 
weakness, a back disability, hypertension, or asbestosis, 
that was present in service or is otherwise related to such 
service.  


CONCLUSION OF LAW

The veteran does not have viral meningitis, encephalitis, 
gastroesophageal reflux disease, a chronic disability 
involving memory loss, a chronic disability involving muscle 
weakness, a back disability, hypertension, or asbestosis, as 
the result of disease or injury that was incurred during his 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he is entitled to service connection 
for viral meningitis and/or encephalitis, gastroesophageal 
reflux disease (GERD), a chronic disability involving memory 
loss, a chronic disability involving muscle weakness, a back 
disability, hypertension, and asbestosis.  In his application 
for VA benefits, submitted in October 2002, the veteran 
claimed that he suffers from residuals of meningitis and/or 
encephalitis (for which he was treated during service), to 
include GERD, memory loss, muscle weakness, and back pain.  
The veteran further claims that he developed hypertension 
either in service, or after service, but secondary to his 
viral meningitis and/or encephalitis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  In addition, 
certain chronic diseases, including arthritis, and 
hypertension, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The term "hypertension" means that the diastolic blood 
pressure is predominantly 90 millimeters (mm) or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm or greater with a diastolic 
blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007) [Note 1].

The veteran's service medical records include associated 
private medical reports, dated in July 1971, which show that 
the veteran was admitted to a private hospital with a 
suspected flu and possible meningitis.  Another report notes 
an influenza-like syndrome with meningismus.  A DA Form 2173, 
dated in July 1971, notes viral meningitis.  The private 
treatment reports further show that the veteran was admitted 
to another hospital for five days in August 1971, with 
complaints of a severe headache, and a stiff neck.  The 
reports note that a spinal tap had been negative.  The final 
diagnoses were "recent pleuritis, right," recent infectious 
illness, and RO (rule out) encephalitis, and the reports 
indicate that he was asymptomatic upon release, and that he 
had no muscular weakness.  Another report notes a central 
nervous lesion, infectious type, RO viral.  

Similarly, the veteran's service medical records show that he 
was hospitalized in August 1971 for an infectious illness, 
which may have been either viral meningitis or encephalitis.  
A "report of medical history," dated in January 1972, shows 
that the veteran denied a history of shortness of breath, 
pain or pressure in his chest, palpitation or pounding heart, 
high or low blood pressure, frequent indigestion, "back 
trouble of any kind," or "loss of memory or amnesia."  The 
report notes a possible history of treatment for 
encephalitis.  A Physical Evaluation Board report, dated in 
January 1972, states that there was evidence that the veteran 
had been released from a private hospital too soon, but that 
his physical examination showed that he was in satisfactory 
health, that no apparent unsatisfactory condition existed, 
that he had no apparent physical disabilities, that he was 
physically fit to perform his duties, and that his retention 
in the National Guard was recommended.  

A service examination report, dated in June 1974, shows that 
his abdomen and viscera, heart, lungs and chest, spine, and 
neurological system, were all clinically evaluated as normal, 
and that his blood pressure was 126/100.  

As for the pre- and post-service medical evidence, it 
consists of VA and non-VA reports, dated between 1960 and 
2008.  As for the evidence dated during service, and prior to 
1971, this evidence shows the following: chest X-ray reports, 
dated in 1965 and 1966, were normal.  In February 1965, the 
veteran was treated for complaints of back pain, with a final 
diagnosis of prostatitis.  With regard to the veteran's 
treatment for an apparent virus, in addition to the 
previously discussed private medical evidence that is 
associated with the veteran's service medical records from 
August 1971, another report notes "leg weakness on 
jumping."  A chest X-ray report, dated in August 1971, 
states that it was within normal limits. 

As for the post-service medical evidence, a private medical 
report, dated in 1993, notes complaints of shortness of 
breath.  There was no diagnosis.  Private medical reports, 
dated in 1994, note hypertension, and indicate that it may be 
related to a kidney disorder.  A 1994 magnetic resonance 
imaging (MRI) report for the head notes complaints of 
dizziness, severe headaches, and blurred vision, and 
indicates that there were no focal abnormalities.  Other 1994 
reports from L.M.M., M.D., note a progressive onset of 
dyspnea over the past few years to a Class II limitation, a 
distant history of smoking, an employment history that 
included intermittent exposure to asbestos materials, and 
contain an impression of pulmonary asbestosis.  A 1999 report 
from J.W.B., M.D., notes that parenchymal changes on X-ray 
were consistent with asbestosis.  

The VA reports consist of examination reports, dated in 
January 2003, and three examination reports, dated in March 
2008.  The January 2003 report shows that the veteran 
complained of memory loss, weakness in his lower extremities, 
and low back pain, subsequent to his inservice treatment for 
encephalitis.  He further reported having hypertension, and 
GERD, that were diagnosed in 1995.  The impression noted 
hypertension, and GERD.  The impression also noted viral 
encephalitis, with secondary memory disturbance, motor 
weakness in the lower extremities, and chronic lower back 
pain.  An associated chest X-ray report noted no significant 
abnormality.  An associated lumbosacral spine X-ray report 
noted what appeared to be a small Schmorl's node at the 
inferior end-plate of L4.  

Pursuant to the Board's September 2007 Remand, the veteran 
was afforded new VA examinations for his brain and spine, for 
hypertension, and for his respiratory system, all dated in 
March 2008.  The brain and spine examination report shows 
that the veteran reported that since his inservice treatment 
for encephalitis, he has had memory loss, weakness in his 
legs, and occasional falls.  He further reported that he had 
a 20-year history of GERD and low back pain.  

On examination, however, he was found to have 5/5 strength in 
his upper and lower extremities, normal muscle tone, and no 
muscle atrophy.  Gait and balance were normal, and there was 
no ataxia, incoordination, or spasticity.  Sensory function 
of the nerves was not affected, there was no limitation of 
motion of any joints, and no cranial nerve impairment, or 
cognitive or psychiatric impairment.  An X-ray for the lumbar 
spine showed very small scattered marginal osteophytes, 
possible minor facet arthropathy with slight retrolisthesis 
of L5 on S1 and unfused ossification center of right 
transverse process of L1.  

A nerve conduction study (NCS)/electromyography (EMG) was 
noted to show no electrophysiologic evidence of a lumbosacral 
radiculopathy.  An electroencephalogram (EEG) was noted to 
contain an impression of a normal awake to Stage II sleep 
EEG.  

The examiner concluded that it was less likely than not that 
GERD, chronic low back pain, and motor weakness in the 
extremities, were caused by or a result of residuals of 
meningitis.  The examiner explained there was no evidence to 
show that the veteran suffered these conditions in 
conjunction with, or in close proximity to, his inservice 
treatment.  The examiner further stated the following: the 
veteran's GERD was likely due to his dietary habits; the 
veteran's lumbar spine X-rays showed changes that were 
consistent with the aging process; the veteran did not have 
any appreciable motor weakness in his lower extremities; 
NCS/EMG showed no radiculopathy, and examination did not show 
any deficits, although there was mild (-5/5) weakness in the 
left leg.  

With regard to the claim for memory loss, the examiner 
indicated that an opinion could not be offered on this issue 
without resort to speculation, as the veteran had sporadic 
recall during the examination.  The examiner indicated that 
an evaluation by a psychiatrist would be more appropriate.  

Overall, the Board finds that this report provides highly 
probative evidence against the veteran's claims. 

The VA hypertension examination report shows that the veteran 
reported being on blood pressure medications for 20 years.  
Three blood pressure readings were taken.  The diagnosis was 
hypertension.  The examiner stated that it was less likely as 
not (less than a 50/50 probability) that hypertension was 
caused by or a result of service.  The examiner explained 
that the veteran did not have persistent levels of elevated 
blood pressure, and was not diagnosed with hypertension, 
until 1994.  

The VA respiratory examination report shows that the veteran 
indicated that he had a history of asbestosis dating to the 
1990's.  He also reported a history of smoking 1/2 pack of 
cigarettes per day; he could not remember the number of years 
smoked, but stated that "[i]t wasn't too long."  

On examination, there were no abnormal respiratory findings.  
A chest X-ray was noted to show a normal cardiac silhouette, 
with no calcified pleural plaque/calcifications noted, and no 
focal lung consolidation/infiltrates or effusions or 
pneumothorax seen.  Pulmonary function tests were conducted.  
The diagnosis notes that there is no evidence to support the 
claim of asbestosis, and the examiner explained that there 
was no evidence of pleural plaques/calcifications that would 
be consistent with asbestosis.  The examiner stated that it 
was less likely as not (less than a 50/50 probability) that 
asbestosis was caused by or a result of service, as his 
current evaluation showed no objective findings of 
asbestosis, providing evidence against this claim.  

The medical evidence may be summarized as follows: the 
veteran was hospitalized on two occasions between July and 
August of 1971.  Although it appears that physicians were 
unclear as to his exact diagnosis, there were multiple 
notations of an infectious illness, primarily either viral 
meningitis or encephalitis.  

The post-service medical history shows that as of January 
1972, the veteran denied any relevant symptoms, see "report 
of medical history," dated in January 1972, and a Physical 
Evaluation Board report states that his physical examination 
showed that he was in satisfactory health, that no apparent 
unsatisfactory condition existed, that he had no apparent 
physical disabilities, that he was physically fit to perform 
his duties, and that his retention in the National Guard was 
recommended.  A June 1974 service examination report did not 
contain any relevant findings, with the exception of what the 
March 2008 VA examiner characterized as an isolated level of 
increased blood pressure.  

Thereafter, the medical record shows a gap of about 20 years, 
specifically, there is no relevant medical evidence dated 
between 1974 and 1994.  Reports dated in 1994 show that the 
veteran was found to have hypertension, and indicate that it 
may be related to a kidney disorder.  In addition, other 1994 
reports indicate that the veteran complained of a progressive 
onset of dyspnea over the past few years, an employment 
history that included intermittent exposure to asbestos 
materials, and show that he received an impression of 
pulmonary asbestosis.  

Thereafter, the medical record shows a gap of about five 
years, specifically, the next relevant medical evidence is a 
1999 report which notes that parenchymal changes on X-ray 
were consistent with asbestosis.  

Thereafter, the medical record shows a gap of over three 
years, specifically, the next relevant evidence is the 
January 2003 VA examination report.  This report shows that 
the veteran complained of memory loss, weakness in his lower 
extremities, and low back pain, and he further reported 
having hypertension, and GERD, that were diagnosed in 1995.  
The impression noted hypertension, and GERD.  

Thereafter, the medical record shows a gap of over four 
years, specifically, the next relevant evidence is the March 
2008 VA examination reports.  These reports show that the 
examiner concluded that the veteran did not have GERD, 
hypertension, low back pain, or muscle weakness, that were 
residuals of his inservice treatment for a viral infection.  

With regard to the claims for "viral meningitis and/or 
encephalitis," a chronic disability involving memory loss, a 
chronic disability involving muscle weakness, and asbestosis, 
under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this 
case, the Board has determined that the evidence does not 
show that the veteran currently has these claimed conditions.  
The service and, most importantly, post-service medical 
treatment records provide evidence against the veteran's 
contentions, outweighing his lay statements.  

With regard to the claim for viral meningitis and/or 
encephalitis, the veteran was hospitalized on two occasions 
in 1971, with multiple notations of an infectious illness, 
primarily either viral meningitis or encephalitis.  However, 
the medical evidence shows that, as of January 1972, the 
veteran denied any relevant symptoms, and was not shown to 
have any relevant symptoms, that were associated with his 
inservice treatment for a viral infection.  

The Board also finds that the March 2008 VA examination 
report is highly probative evidence which shows that the 
veteran does not currently have either viral meningitis or 
encephalitis.  In this regard, this report shows that the 
veteran was afforded extensive testing, and that he was not 
diagnosed with either viral meningitis or encephalitis.  This 
report was based on a review of the veteran's C-file.  In 
summary, the veteran is not shown to currently have either of 
these conditions.  To the extent that it may be argued that 
the January 2003 VA examination report contains impressions 
that include "viral encephalitis," and that this is 
evidence of a current condition, this report is afforded 
little probative value.  

First, there are no findings in the report to show that 
either viral meningitis or encephalitis was an active disease 
process at that time, and when read in context, this appears 
"diagnosis" appears to merely be "by history" only.  See 
Lee v. Brown, 10 Vet. App. 336 (1997) (an etiological opinion 
should be viewed in its full context, and not characterized 
solely by the medical professional's choice of words).  

Second, this report is over five years old, and the March 
2008 VA examination report, being far more recent, is 
considered more probative of the veteran's current condition.  
Finally, this report is not shown to have been based on a 
review of the veteran's C-file.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (factors for assessing the probative 
value of a medical opinion include the thoroughness and 
detail of the opinion).  The Board therefore finds that 
preponderance of the evidence shows that the veteran does not 
currently have either viral meningitis or encephalitis, and 
that the claim must be denied.  

With regard to the claims for a chronic disability involving 
memory loss, and a chronic disability involving muscle 
weakness, the Board first notes that VA does not generally 
grant service connection for symptoms that are not associated 
with a pathology or disease process to which the symptoms can 
be attributed.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  Therefore, the question is 
whether the evidence is sufficient to show that these claimed 
symptoms are associated with a compensable disability, and, 
if so, whether that disability is related to service.  

The Board's analysis of the evidence pertaining to the claim 
for viral meningitis and encephalitis is largely applicable 
here.  Briefly stated, the medical evidence indicates that 
the veteran was treated for a viral infection in 1971, and 
that he was asymptomatic by January 1972, with no medical 
evidence of either of these claimed symptoms for about the 
next 31 years, until the January 2003 VA examination report.  
See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

Although this report links both of the claimed symptoms to 
viral encephalitis, for the reasons previously discussed, 
this report is afforded no probative value.  The Board points 
out that there is no corroborative medical evidence which 
indicates that the veteran's viral infection caused any 
pathology, such as nerve, muscle, or brain damage.  In 
addition, the March 2008 VA examination report shows that, 
after the veteran was afforded an examination and extensive 
testing, that the examiner essentially concluded that the 
veteran did not have muscle weakness that was related to his 
inservice treatment for a viral infection.  This report is 
the most recent report of record, it was based on a review of 
the veteran's C-file, and it is considered highly probative 
evidence which shows that the veteran does not have a chronic 
disability involving muscle weakness due to his service.  
Gilpin.  

As to the claim for memory loss, the March 2008 examiner 
stated that an opinion could not be provided, and that a 
psychiatric examination may be more productive.  However, as 
the January 2003 VA examination is the only medical evidence 
to support this claim, and as the Board has determined that 
this report has no probative value, further development is 
not warranted, and the Board finds that the preponderance of 
the evidence shows that the veteran does not have a chronic 
disability involving memory loss due to his service.  Id.  
Accordingly, the claims must be denied.  

With regard to the claim for asbestosis, the Board finds that 
the evidence is insufficient to show that the veteran has 
this disorder.  The Board considers the March 2008 VA 
examination report, which was based on a physical examination 
as well as X-rays and a pulmonary function test, to be highly 
probative evidence which shows that the veteran does not have 
asbestosis.  The March 2008 VA examiner specifically stated 
that there is no evidence to support the claim of asbestosis.  
The examiner's conclusion is accompanied by a rationalized 
explanation, in which it was explained that there was no 
evidence of pleural plaques/calcifications that would be 
consistent with asbestosis, and that the veteran's current 
evaluation showed no objective findings of asbestosis.  The 
Board's conclusion is consistent with the fact that a VA 
chest X-ray taken in 2003 showed no significant abnormality.  

Although the Board has considered the private treatment 
reports, dated in 1994 and 1999, which indicate the presence 
of asbestosis, there is no evidence of this disease dated 
between these two reports (a period of about five years), or 
between 1999 and the present (a period of about eight years).  
Thus, these reports are so distant in time, and therefore 
afforded less probative value than the March 2008 VA 
examination report, such that they are insufficient to 
warrant the conclusion that the veteran currently has 
asbestosis.  Gilpin.  Accordingly, the claim must be denied.  
In reaching this decision, the Board notes that it has 
accepted the veteran's statements as credible, and that for 
claims of service connection for asbestosis or other 
asbestos-related diseases, VA must analyze the veteran's 
claim under the guidelines set forth in Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual.  See VA 
Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, 
ch. 1, section H, 29, referencing ch. 2, section C, (last 
updated September 29, 2006); Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
However, as the Board has determined that the veteran does 
not have asbestosis, no additional development is warranted.  

With regard to the claims for hypertension, GERD, and chronic 
lower back pain, these claims must be denied.  The medical 
evidence shows that as of January 1972, the veteran denied 
any relevant symptoms, and he was not shown to have any 
relevant symptoms that were associated with his inservice 
treatment for a viral infection.  There is evidence of an 
elevated blood pressure in 1974, however, the March 2008 VA 
examination characterized this as an "isolated episode," 
and the earliest next relevant treatment, or findings, for 
any of these disorders comes about 20 years later, i.e., in 
1994.  This is approximately 23 years after separation from 
active duty service.  This lengthy period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson.  

In addition, the Board considers the March 2008 VA 
examination reports, which include etiological opinions 
against the claims, to be highly probative evidence against 
these claims.  As previously discussed, to the extent that 
the January 2003 VA examination report indicates that these 
disorders are residuals of the veteran's inservice treatment 
for a viral infection, for the reasons previously discussed, 
this report is afforded no probative value.  Finally, there 
is no competent evidence to show that hypertension, or 
arthritis of the lumbar spine, were manifested to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R.  §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claims, and that the claims must be denied.  

In reaching this decision, the Board notes that the claims 
file includes a report from an RO medical officer, dated in 
August 2003, which contains an opinion also against the 
claims.  However, in weighing the evidence, the Board has not 
considered this opinion.  In any event, it does not provide 
evidence that would support the veteran's claims.

With respect to the veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that viral 
meningitis and/or encephalitis, GERD, a chronic disability 
involving memory loss, a chronic disability involving muscle 
weakness, a back disability, hypertension, and asbestosis, 
were caused by service that ended many years ago.  However, 
regarding the critical issues of his current diagnoses, and 
whether any of the claimed conditions can be reasonably 
associated with his service, the Board places greater 
probative value on the medical evidence.  

In this case, when the veteran's service medical records and 
post-service medical records are considered (which indicate 
that the veteran was not treated during service for any of 
the claimed conditions, except as noted, and which do not 
show post-service medical treatment for any of the claimed 
conditions until, at the earliest, 1994, which do not show 
that he currently has viral meningitis, encephalitis, a 
chronic disability involving memory loss, a chronic 
disability involving muscle weakness, or asbestosis, and 
which do not contain competent and probative evidence of a 
nexus between any of the claimed disabilities and the 
veteran's service), the Board finds that the medical evidence 
outweighs the veteran's contentions that he has the claimed 
conditions that are related to his service.  Simply stated, 
the Board finds that the service medical records and post-
service medical record outweighs the veteran's statements, 
which have been found to be of very limited probative value.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in March 2004, September 2007, 
and January 2008, the veteran was notified of the information 
and evidence needed to substantiate and complete the claims.  

The VCAA notices did not comply with the requirement that the 
notice must precede the adjudication.  However, any defect 
with respect to the timing of the VCAA notices in this case 
was nonprejudicial.  There is no indication that the outcomes 
of the claims have been affected, as all evidence received 
has been considered by the RO.  The veteran has been provided 
a meaningful opportunity to participate effectively in the 
processing of his claims, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  After issuing the letters discussed above, the 
RO reconsidered the appellant's claims, as evidenced by the 
April 2008 Supplemental Statement of the Case.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that 
VA cured any failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the 
case).  For these reasons, the timing of the VCAA notices was 
not prejudicial.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).   

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained VA and 
non-VA medical records.  Except for the claim for memory 
loss, the veteran has been afforded examinations, and 
etiological opinions have been obtained where relevant 
diagnoses were provided.  

With regard to the claim for memory loss, under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the veteran was not treated for memory loss 
during service.  The only post-service medical evidence in 
support of this claim is found in the January 2003 VA 
examination report, and for the reasons previously discussed, 
this report is afforded no probative value.  The Board 
therefore finds that the veteran's claims file, as a whole, 
provides highly probative evidence against the claim.  A 
medical opinion, based on this evidence, would be a useless 
gesture based on a record that clearly and unmistakably shows 
that there is no competent and probative evidence of this 
claimed disability.  Given the foregoing, the Board finds 
that the standards of McLendon have not been met.  See also 
38 C.F.R. § 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  

On a factual basis, these claims must be denied at this time.  
Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  Therefore, there is sufficient competent medical 
evidence on file for the VA to make a decision on the claims.  
The Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


